SOMERVILLE, J.
While the argument in support of the majority opinion of the Court of Appeals is not lacking in weight and plausibility, we are nevertheless quite clearly of the opinion that the conclusion is erroneous and cannot consist with the fundamental principles upon which public statutes must be interpreted and construed.
We concur in the conclusion expressed in the dissenting minority opinion, and hold that if any state statute of limitation *80governs a prosecution before a city recorder it is section 7847, and not section 7348; and therefore the city ordinance fixing a limitation of 12 months is not in conflict with any state law on this subject.
The writ of certiorari will be awarded, and the judgment of the Court of Appeals reversed, and the cause remanded for disposition accordingly.
Writ granted. All the Justices concur.